Exhibit 10.20

EXECUTION VERSION

April  24, 2020

Credit Suisse First Boston Mortgage Capital LLC

Eleven Madison Avenue,

New York, NY 10010

Re: Series 2020-SPIADVF1 Indenture Supplement

Ladies and Gentlemen:

Reference is hereby made to (i) the Third Amended and Restated Indenture, dated
as of April 1, 2020 (as may be amended, supplemented, restated, or otherwise
modified from time to time, the “Base Indenture”), by and among PNMAC GMSR
Issuer Trust, a statutory trust organized under the laws of the State of
Delaware, as issuer (the “Issuer”), Citibank, N.A., as indenture trustee (in
such capacity, the “Indenture Trustee”), calculation agent (in such capacity,
the “Calculation Agent”), paying agent (in such capacity, the “Paying Agent”)
and securities intermediary (the “Securities Intermediary”), PennyMac Loan
Services, LLC, a limited liability company organized in the State of Delaware,
as administrator (in such capacity, the “Administrator”) and as servicer (in
such capacity, the “Servicer”), and Credit Suisse First Boston Mortgage Capital
LLC, as administrative agent (the “Administrative Agent”), and (ii) the Series
2020-SPIADVF1 Indenture Supplement, dated as of April 1, 2020 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Series 2020-SPIADVF1 Indenture Supplement”), by and among the Issuer, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Administrator, the Servicer and the Administrative Agent.

Capitalized terms used but not defined herein are used as defined in the Base
Indenture or the Series 2020-SPIADVF1 Indenture Supplement, as applicable.

1.   “Advance Rate Percentage”  The Series 2020-SPIADVF1 Indenture Supplement
defines “Advance Rate Percentage” as “with respect to any type of Advance, the
applicable “Advance Rate Percentage” set forth in Schedule 1 hereto, which may
be updated from time to time with the consent of the Administrative Agent and
the Administrator and a copy of such updated Schedule to Ginnie Mae.”  As
contemplated by such definition, each of the Administrator and the
Administrative Agent, by their respective signatures, hereby agrees to delete
Schedule 1 of the Series 2020-SPIADVF1 Indenture Supplement in its entirety and
replace it with Schedule 1 attached hereto as Exhibit A.

2.   SPIA VFN Advance Rate Reduction Event. The Series 2020-SPIADVF1 Indenture
Supplement defines “SPIA VFN Advance Rate Reduction Event” as “the occurrence of
any of the events set forth in Schedule 4 hereto, which may be updated from time
to time with the consent of the Administrative Agent and the Administrator.”  As
contemplated by such definition, each of the Administrator and the
Administrative Agent, by their respective signatures, hereby agrees to delete










Schedule 4 of the Series 2020-SPIADVF1 Indenture Supplement in its entirety and
replace it with Schedule 4 attached hereto as Exhibit B.

3.   Miscellaneous.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this letter by telecopier or by electronic mail will be effective as delivery
of a manually executed counterpart of this letter.

This letter agreement and any claim, controversy or dispute arising under or
related to or in connection with this letter agreement, the relationship of the
parties hereto, and/or the interpretation and enforcement of the rights and
duties of the parties hereto will be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of law thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

On and after the date of this letter agreement, each reference in the Base
Indenture or the Series 2020-SPIADVF1 Indenture Supplement to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in the other
Transaction Document, shall mean and be a reference to such document as modified
hereby.

Except as expressly modified hereby, all of the terms of the Transaction
Documents remain unchanged and in full force and effect.

[signature pages follow]

 

 








 

Very truly yours,

 

 

 

PENNYMAC LOAN SERVICES, LLC, as

 

Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and

 

 

Treasurer

 





[PNMAC GMSR ISSUER TRUST – Consent Letter re: Series 2020-SPIADVF1 Indenture
Supplement]




 

Acknowledged and Agreed to:

 

 

 

CREDIT SUISSE FIRST BOSTON

 

MORTGAGE CAPITAL LLC, as

 

Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name: Dominic Obaditch

 

 

Title: Vice President

 

 



[PNMAC GMSR ISSUER TRUST – Consent Letter re: Series 2020-SPIADVF1 Indenture
Supplement]




EXHIBIT A

 

 



EXHIBIT A




EXHIBIT B

EXHIBIT B

